Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-28 were previously pending and subject to a non-final Office Action having a notification date of January 26, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on July 25, 2022 (the “Amendment”) amending claims 1-12, 14-21, 23, 24, 26, and 27; canceling claim 13; and adding new claims 29-31.  The present Final Office Action addresses pending claims 1-12 and 14-31 in the Amendment.

Examiner Note
The Examiner reminds Applicant that deleted subject matter in claims must be shown by strike-through or double brackets.  37 CFR 1.121.  In this regard, the Examiner notes that claim 20 no longer includes the limitation “obtaining the subject response data” as in the previous version of claim 20 yet Applicant did not show this language in strike-through or double brackets as required.

	
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 101, 102, and 103 set forth in the non-final Office Action have been fully considered but are unpersuasive.


Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At page 12 of the Amendment, Applicant takes the position that the new claim limitations directed to segmenting a defined time period in two different segmentations and generating respective data objects allows different data types to be complementarily analyzed based on the same subject response data allegedly integrates the at least one abstract idea into the practical application of “subject response data manipulation and processing in reference to specific, particularly-defined types of data [objects].”  The Examiner disagrees.
	It is important to keep in mind that a “practical application” is found when a claim reciting a judicial exception also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application (MPEP 2106.04(d)(1)) and that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  
In the present case, the claim limitations directed to generating first and second subject descriptor data objects including first and second series of values based on first and second segmentations of the defined time period are part of the recited at least one abstract idea rather than additional limitations.  Furthermore, while these limitations might facilitate the abstract idea of determining the disease severity level, they do not improve computers or technology.  

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103
At page 13 of the Amendment takes the position that the references do not disclose or render obvious “generating a first subject descriptor data object and a second subject descriptor data object based on the subject response data, wherein the first subject descriptor data object comprises a first series of values based on a first segmentation of the defined time period, wherein the second subject descriptor data object comprises a second series of values based on a second segmentation of the defined time period, [and] wherein the second segmentation is different from the first segmentation” as recited in independent claims 1 and 20.  The Examiner disagrees and asserts that the above limitations are disclosed by Williamson as discussed in the rejection below.

Claim Objections
Claims 1, 12, and 20 are objected to because of the following informalities:
	In claim 1, lines 13-14, it appears that “st one subject descriptor” should be removed.
	In claim 12, line 2, “plurality” should be changed to --the plurality--.
	In claim 20, lines 16-17, it appears that “st one subject descriptor” should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-31 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-12, 14-19, and 29-31 are directed to a method (i.e., a process) and claims 20-28 are directed to a system (i.e., a machine).  Accordingly, claims 1-12 and 14-31 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 20 includes limitations that recite at least one abstract idea.  Specifically, independent claim 20 recites:

A system comprising: 
a display;
a controller, the controller configured to send instructions to the display to present a stimulus to a subject; 
a sensor configured to record subject response data comprising audio data or audio-video data of the subject's response to the stimulus over a defined time period; and 
a computer, the computer configured to perform operations comprising: 
generating a first subject descriptor data object and a second subject descriptor data object based on the subject response data;
wherein the first subject descriptor data object comprises a first series of values based on a first segmentation of the defined time period,
wherein the second subject descriptor data object comprises a second series of values based on a second segmentation of the defined time period, wherein the second segmentation is different from the first segmentation, and
wherein the first series of values and the second series of values characterize action of the subject in response to the stimulus;
deriving, from the first subject descriptor data object and the second subject descriptor data object, a plurality of biomarkers characterizing a behavior of the subject in response to the stimulus, wherein values of the plurality of biomarkers are indicative of a severity of a disease in the subject; and 
outputting a disease severity level for the disease as a function of the values of the plurality of biomarkers.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because a medical professional could practically in their mind (e.g., with pen and paper) at the currently claimed high level of generality generate first and second “subject descriptor data objects” in the form of respective first and second series of values based on different segmentations of a time period that characterize action of a subject in response to a stimulus.  For instance, while listening to and observing the subject, a medical professional could practically take note of various facial movements and voice inflections over time.  The medical professional could then derive various biomarkers (e.g., various characterizations or collections/sequences of the series of values and determine/output (e.g., write down) a disease severity level (e.g., high) for a disease (e.g., Parkinson’s) as a function of the biomarkers.  Furthermore, the underlined limitations constitute “certain methods of organizing human activity” because they relate to managing human behavior/interactions between people (e.g., diagnostic assessments that doctors administer for patients). 
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2, 3, 7, 8, 11, 14, 18, 24, 26, 27, and 31 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below:
Claim 2 recites how the outputted disease severity level is based on the biomarkers and a selection of a presented answer choice by the subject which just further defines steps (outputting the disease severity level) indicated as being part of the abstract idea (“mental processes” and “certain methods of organizing human activity”).
Claim 3 calls for deriving an additional biomarker based on the subject’s response to the second stimulus which can be practically performed in the human mind (“mental processes”) and relates to managing human behavior/interactions between people (“certain methods of organizing human activity”).
Claim 7 recites how generating the first subject descriptor data object (which was indicated as being part of the at least one abstract idea as noted above) includes generating an initial data that includes an indication of whether an “action unit” is present and an expressivity of the action unit, and then combining the initial data objects correspond to the frames to obtain the first subject descriptor data object which can be practically performed in the human mind with pen and paper (“mental processes”) at such high level of generality.
Claim 8 recites how the second subject descriptor data object characterizes speech content of words of the response which just further defines the at least one abstract idea as noted above.
Claim 11 recites how the first and second subject descriptor data objects respectively include first and second time series indicating emotional and facial tremor responses based on facial movements of the subject and deriving the biomarkers includes respectively deriving first and second biomarkers based on the first and second time series which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality (“mental processes”).
Claim 14 recites how generating the second subject descriptor data object includes extracting transcribed speech including words from the subject response data and segmenting the defined time period based on the transcribed words which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality (“mental processes”).
Claim 18 calls for deriving the biomarkers based on the respective types of stimuli which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality (“mental processes”).
Claim 24 recites deriving another biomarker based on the subject’s response to the second stimulus such that the disease severity level if based on the plurality of biomarkers and the additional biomarker which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality (“mental processes”).
Claim 26 calls for deriving the biomarkers based on the respective types of stimuli which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality (“mental processes”).
Claim 27 recites how generating the second subject descriptor data object includes extracting transcribed speech including words from the subject response data and segmenting the defined time period based on the transcribed words which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality (“mental processes”).
Claim 31 calls for identifying an untruthful response in the response based on the first and second subject descriptor data which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality (“mental processes”).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system comprising: 
a display (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f));
a controller (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the controller configured to send instructions to the display to present a stimulus to a subject (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
a sensor configured to record subject response data (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) comprising audio data or audio-video data of the subject's response to the stimulus over a defined time period (mere field of use limitation as noted below, see MPEP § 2106.05(h)); and 
a computer (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the computer configured to perform operations comprising: 
generating a first subject descriptor data object and a second subject descriptor data object based on the subject response data;
wherein the first subject descriptor data object comprises a first series of values based on a first segmentation of the defined time period,
wherein the second subject descriptor data object comprises a second series of values based on a second segmentation of the defined time period, wherein the second segmentation is different from the first segmentation, and
wherein the first series of values and the second series of values characterize action of the subject in response to the stimulus;
deriving, from the first subject descriptor data object and the second subject descriptor data object, a plurality of biomarkers characterizing a behavior of the subject in response to the stimulus, wherein values of the plurality of biomarkers are indicative of a severity of a disease in the subject; and 
outputting a disease severity level for the disease as a function of the values of the plurality of biomarkers.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the display, controller, sensor, and computer, the Examiner submits that these limitations amount to merely using a computer and/or other machinery as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the subject response data being audio or audio-video data, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Regarding sending instructions to display stimuli, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 20 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 20 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 23: These claims call for obtaining a subject’s presented answer choice selection which merely adds insignificant extra-solution activity (data gathering) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 3 and 24: These claims call for presenting a second stimulus to the subject which is extra solution activity because all uses of the at least one abstract idea require presenting stimuli to subjects (MPEP § 2106.05(g)).
Claims 4-6 and 25: These claims recite various types of stimuli (e.g., stimuli presented in a predetermined order/sequence, positive/negative questions, requests to make sounds, request to make faces with particular emotion, open-ended question) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 7-8: These claims recite various types of subject descriptors (e.g., characterizing facial movement, verbal acoustic characteristics) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claim 9 recites how generating the first subject descriptor data object includes applying a machine learning process to the subject response data which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claim 10: This claim recites how generating the first subject descriptor data object includes decomposing audio in the data into constituent frequencies which merely amounts to using computers as tools to carry out of the abstract idea (see MPEP § 2106.05(f)).
Claim 11: This claim recites how the audio-video data includes facial movements of the subject which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claim 12: This claim recites various types of biomarkers which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 15, 19, 21, and 28: These claims call for sending the controller instructions to present particular stimuli to the subject which merely amounts to using computers as tools to carry out of the abstract idea (see MPEP § 2106.05(f)).
Claim 16: This claim recites how the stimuli includes an instruction to take a medication and the subject response data is video data showing the subject taking the medication which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claim 17: This claim recites use of a display, processor, and camera which merely amounts to using computers as tools to carry out of the abstract idea (see MPEP § 2106.05(f)).
Claims 18 and 26: These claims call for receiving stimulus data including stimuli types and time periods which merely adds insignificant extra-solution activity (data gathering) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).  
Claim 22: This claim recites how the display, controller, and sensor are integrated into a portable device which merely amounts to using computers as tools to carry out of the abstract idea (see MPEP § 2106.05(f)) and does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claim 29: This claim recites how the first segmentation is based on equal-sized sets of frames and that the second segmentation is based on words/phrases of the response which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claim 30: This claim recites how the first segmentation is based on equal-sized sets of a first number of frames and that the second segmentation is based on equal-sized sets of a different second number of frames which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 20 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the display, controller, sensor, and computer, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the subject response data being audio or audio-video data, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitations directed to sending instructions to display stimuli which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-12 and 14-31 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-10, 12, 17, 18, 20, 22, 24-26, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Vocal and Facial Biomarkers of Depression Based on Motor Incoordination and Timing” to Williamson et al. (“Williamson”):
Regarding claim 1, Williamson discloses a computer-implemented method (Figure 2 on page 67 discusses a method while the first paragraph under “3. Low-Level Feature Extraction” on page 66 discusses computing features which involves use of a computer)) comprising: 
presenting a stimulus to a subject (section “2. Audio-Video Database on page 66 discusses various audio and video data of subjects response to stimuli during a human-computer interaction task over predefined time periods);
obtaining subject response data comprising audio data or audio-video data of the subject's response to the stimulus over a defined time period (section “2. Audio-Video Database on page 66 discusses various audio and video recordings/data of subjects response to stimuli during a human-computer interaction task over predefined time periods); 
generating a first subject descriptor data object and a second subject descriptor data object based on the subject response data (the first paragraph under “3. Low-Level Feature Extraction” on page 66 discusses computing features (subject descriptor data objects) while sections 3.1 through 4.6 on pages 66-69 discuss various features/descriptors (subject descriptor data objects) such as harmonics-to-noise ratio, formant frequencies, phoneme durations, facial action units (FAUs), facial coordination features, etc.; also, the Abstract discloses that the system derives time feature sets from audio-based vocal features and video-based facial action units from recordings; accordingly, the system generates first and second subject descriptor data objects based on the subject response data);
wherein the first subject descriptor data object comprises a first series of values based on a first segmentation of the defined time period (sections 3.1 through 4.2 on pages 66-68 discuss computing various vocal properties (e.g., HNR, CPP, formant frequencies, phenome durations) and facial properties (e.g., facial action units) every particular number of ms (e.g., 1, 10, etc.) or for each frame (e.g., 30Hz frame rate) which are different segmentations of the defined time period; accordingly, the first subject descriptor data object includes a first series of values based on a first segmentation of the defined time period),
wherein the second subject descriptor data object comprises a second series of values based on a second segmentation of the defined time period, wherein the second segmentation is different from the first segmentation (as noted above, there are different segmentations of the defined time period for the various subject descriptor data objects; accordingly, the second subject descriptor data object includes a second series of values based on a second segmentation of the defined time period), and
wherein the first series of values and the second series of values characterize action of the subject in response to the stimulus (per sections 3.1 through 4.2 on pages 66-68, the first and second series of values characterize action of the subject in response to the stimulus such as vocal frequencies, phenome characteristics, facial movements, etc.);
deriving, from the first subject descriptor data object and the second subject descriptor data object, a plurality of biomarkers characterizing a behavior of the subject in response to the stimulus (section 5.3 on page 70 discusses creating/deriving predictors (“biomarkers”) from various groups of features (which include the first and second subject descriptor data as noted above) which therefore characterize the behavior of the subjects in response to the stimulus), wherein values of the plurality of biomarkers are indicative of a severity of a disease in the subject (section 5.4 on page 70 discusses fusing predictors/biomarkers to obtain a final BDI score which is indicative of a severity of depression in the subject; each predictor/biomarker is also thus indicative of a severity of depression in the subject; furthermore, the Examiner is interpreting a “disease” to be a disordered or incorrectly functioning organ, part, structure, or system of the body resulting from the effect of genetic or developmental errors, infection, poisons, nutritional deficiency or imbalance, toxicity, or unfavorable environmental factors; illness; sickness; ailment per https://www.dictionary.com/browse/disease; therefore, depression is a “disease”); and 
outputting a disease severity level for the disease as a function of the values of the plurality of biomarkers (Figure 2 and section 5.4 illustrate/discuss outputting a BDI/disease severity level for the disease which is as a function of the value of the biomarkers).

Regarding claim 3, Williamson discloses the computer-implemented method of claim 1, further including wherein the stimulus is a first stimulus, and wherein the computer-implemented method further comprises:
presenting a second stimulus to the subject (section 2 on page 66 discuss how the subject reads a phonetically-balanced passage (first stimulus) and replies to a free-response question (second stimulus);
deriving an additional biomarker based on the subject’s response to the second stimulus (section 5.3-6 on pages 70-71 discuss three predictors/biomarkers; accordingly, two of the predictors/biomarkers are the plurality of biomarkers and the third predictor/biomarker is the “additional biomarker”),
wherein the disease severity level is based on the plurality of biomarkers and the additional biomarker (section 5.4 on page 70 discusses fusing the three predictors/biomarker to obtain the BDI score/disease severity level).

Regarding claim 6, Williamson discloses the computer-implemented method of claim 3, further including wherein the first stimulus and the second stimulus are two different types selected from the following stimulus types: a request to make a face having a specified emotion, a request to make a specified sound, and an open-ended question (per section 2 on page 66, the first stimulus is a request to read a passage (which thus includes a request to make specified sounds dictated by the words of the passage) while the second stimulus is an open-ended/free speech question).

Regarding claim 7, Williamson discloses the computer-implemented method of claim 1, further including wherein the first subject descriptor data object characterizes facial movement of the subject (FAUs characterize facial expression/movement per section 3.4 on page 67), wherein the subject response data comprises the audio-video data (the subject response data in section “2. Audio-Video Database on page 66 is audio-video data) , and 
wherein generating the first subject descriptor data object comprises: 
for each frame of the audio-video data, generating an initial data object comprising an indication of (i) whether an action unit is present and (ii) an expressivity of the action unit (section 3.4 on page 67 discusses marking frames regarding various FAUs which thus provides an indication of whether an action unit is present and an expressivity of the action unit (e.g., see expressivities in Table 1 on page 67)); and 
combining the initial data objects corresponding to each frame, to obtain the first subject descriptor data object (the various “initial data objects” corresponding to the various frames are combined to obtain the “first subject descriptor data object”; for instance, section 4.2 on page 68 references the FAU time series).

Regarding claim 8, Williamson discloses the computer-implemented method of claim 1, further including wherein the first subject descriptor data object characterizes verbal acoustic characteristics of the subject (HNR, CPP, and frequencies in sections 3.1-3.2 on page 66 characterize verbal acoustic characteristics of the subject), and
wherein the second subject descriptor data object characterizes speech content of words of the response (section 3.3 on page 67 and section 4.3 on page 69 discuss computing phoneme characteristics (speech content) of spoken recordings (which thus includes words) such as phoneme boundaries and durations).

Regarding claim 9, Williamson discloses the computer-implemented method of claim 1, further including wherein generating the first subject descriptor data object comprises applying a machine learning process to the subject response data (the paragraph just above section 2 on page 66 discusses incorporating audio/video features into a machine learning scheme).

Regarding claim 10, Williamson discloses the computer-implemented method of claim 1, further including wherein generating the first subject descriptor data object comprises decomposing audio in the audio data or the audio-video data into constituent frequencies (section 3.2 on page 66 discusses computing frequencies every 10ms).

Regarding claim 12, Williamson discloses the computer-implemented method of claim 1, further including wherein [the] plurality of biomarkers comprise biomarkers of two different types selected from the following biomarker types: facial behavior, verbal, and speech (the predictors/biomarkers of section 5.3 on page 70 are derived/created from the features in table 4 which include various facial behavior, verbal, and speech features; thus, the predictors/biomarkers are facial behavior, verbal, and speech predictors/biomarkers).

Regarding claim 17, Williamson discloses the computer-implemented method of claim 1, further including wherein the stimulus is presented to the subject by a display of a device (section 2 on page 66 discusses how the subjects are presented with questions during a human-computer interaction task on a device that includes a laptop; such questions are thus presented via a display of the device), wherein a processor of the device controls the display (a laptop includes a processor that controls the display), and wherein a camera of the device records the subject response data (section 2 indicates that video was captured with a webcam which is connected to the laptop and thus be part of the “device”).

Regarding claim 18, Williamson discloses the computer-implemented method of claim 1, further including 
receiving stimulus data, the stimulus data comprising 
respective types of a plurality of stimuli presented to the subject (the computer in the human-computer interaction task of section 2 on page 66 receives stimulus data including types of the stimuli in order to present the stimuli to the subject), and 
time portions corresponding to subject response corresponding to each of the plurality of stimuli (per section 2, time portions corresponding to the subject response to the stimuli are received), and 
deriving the plurality of biomarkers based on the respective types of the plurality of stimuli (the predictors/biomarkers of section 5.3-6 on pages 70-71 are determined from the feature sets/subject descriptor data objects which in turn are derived based on the different types of stimuli per sections 2-4.6; accordingly, the predictors/biomarkers are derived based on the respective types of stimuli).

Regarding claim 20, Williamson discloses a system comprising: 
a display (section 2 on page 66 discusses how the subjects are presented with questions during a human-computer interaction task on a device that includes a laptop; such questions would thus be presented via a display of the device); 
a controller, the controller configured to send instructions to the display to present a stimulus to a subject (a laptop includes a controller that would send instruction to the display to present the stimuli to the subject); 
a sensor configured to record subject response data comprising audio data or audio-video data of the subject's response to the stimulus over a defined time period (section 2 indicates how audio/video data of the subject’s response to the stimuli is captured using a webcam and microphone (sensors) over a predefined time period); and 
a computer (section 3 on page 66 indicates that features are computed which requires a computer).
The remaining limitations are disclosed by Williamson as discussed above in relation to claim 1

Regarding claim 22, Williamson discloses the system of claim 20, further including wherein the display, the controller, and the sensor are integrated into a portable device (the laptop, webcam and headset of section 2 on page 66 form a portable device).

Regarding claim 24, Williamson discloses the system of claim 20, further including wherein the stimulus is a first stimulus, and wherein the operations comprise:
presenting a second stimulus to the subject (section 2 on page 66 discuss how the subject reads a phonetically-balanced passage (first stimulus) and replies to a free-response question (second stimulus);
deriving an additional biomarker based on the subject’s response to the second stimulus (section 5.3-6 on pages 70-71 discuss three predictors/biomarkers; accordingly, two of the predictors/biomarkers are the plurality of biomarkers and the third predictor/biomarker is the “additional biomarker”),
wherein the disease severity level is based on the plurality of biomarkers and the additional biomarker (section 5.4 on page 70 discusses fusing the three predictors/biomarker to obtain the BDI score/disease severity level).

Regarding claim 25, Williamson discloses the system of claim 24, further including wherein the first stimulus and the second stimulus are two different types selected from the following stimulus types: a request to make a face having a specified emotion, a request to make a specified sound, and an open-ended question (per section 2 on page 66, the first stimulus is a request to read a passage (which thus includes a request to make specified sounds dictated by the words of the passage) while the second stimulus is an open-ended/free speech question).

Regarding claim 26, Williamson discloses the system of claim 20, further including wherein the operations comprise: 
receiving, from the controller, stimulus data, the stimulus data comprising 
respective types of a plurality of stimuli presented to the subject (the computer in the human-computer interaction task of section 2 on page 66 receives stimulus data including types of the stimuli in order to present the stimuli to the subject), and 
time portions corresponding to subject response corresponding to each of the plurality of stimuli (per section 2, time portions corresponding to the subject response to the stimuli are received), and 
deriving the plurality of biomarkers based on the respective types of the plurality of stimuli (the predictors/biomarkers of section 5.3-6 on pages 70-71 are determined from the feature sets/subject descriptor data objects which in turn are derived based on the different types of stimuli per sections 2-4.6; accordingly, the predictors/biomarkers are derived based on the respective types of stimuli).

Regarding claim 30, Williamson discloses the computer-implemented method of claim 1, further including 
wherein the first segmentation comprises a segmentation based on equal-sized sets of a first number of frames of the audio data or the audio-video data (sections 3.2 and 3.3 on pages 66-67 discuss computing frequencies ever 10 or 40 ms, where each respective 10 or 40 ms segment is a frame and where the frames are equal sizes), and 
wherein the second segmentation comprises a segmentation based on equal-sized sets of a second number of frames of the audio data or the audio-video data (section 4.2 on page 68 discloses a 30 Hz FAU frame rate such that successive, equal-sized frames are captured every 33 ms), the first number different from the second number (because the frames of the first segmentation are captured every 10 or 40 ms which is different than the capturing of the frames of the second segmentation which is every 33 ms, then first number of frames is different than the second number of frames).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Vocal and Facial Biomarkers of Depression Based on Motor Incoordination and Timing” to Williamson et al. (“Williamson”) in view of U.S. Patent App. Pub. No. 2019/0341152 to Mellem et al. (“Mellem”):
Regarding claim 2, Williamson discloses the computer-implemented method of claim 1, further including obtaining ...[an] ... answer ... in response to a ... question (section 2 on page 66 discusses obtaining a/an reply/answer to a question from the subject), wherein the disease severity level is based on the plurality of biomarkers and the [answer] (Figure 2 and section 5.4 illustrate/discuss outputting a BDI/disease severity level for the disease which is as a function of the value of the biomarkers, which in turn is determined based on the response to the question per section 2 on page 66).
However, Samec appears to be silent regarding the answer being a selection by the subject of a presented answer choice in response to a directed question such that the disease severity level is based on the first biomarker and the selection.
Nevertheless, Mellem teaches ([0119]-[0121]) that it was known in the healthcare informatics art to receive a selection of an answer to multiple choice (directed) questions and analyze the answers along with video and audio data to determine a mental health indication of a user to more accurately identify mental health diseases of a patient with a reduced need for active participation by mental health professionals ([0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the received answer of Williamson to have been a selection of a presented answer choice to a directed question as taught by Mellem to more accurately identify mental health diseases of a patient with a reduced need for active participation by mental health professionals and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As combined, the disease severity level is thus based on the first biomarker and the selected answer.

	Claim 23 is rejected in view of the Williamson /Mellem combination as discussed above in relation to claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Vocal and Facial Biomarkers of Depression Based on Motor Incoordination and Timing” to Williamson et al. (“Williamson”) in view of U.S. Patent App. Pub. No. 2012/0183128 to Clawson (“Clawson”)
Regarding claim 4, Williamson discloses the computer-implemented method of claim 3, but appears to be silent regarding wherein the first stimulus and the second stimulus are presented in sequence in a predetermined order that increases a reliability of the subject response data.
Nevertheless, Clawson teaches ([0041]) that it was known in the healthcare informatics art to present questions to a patient in sequence in a predetermined order to enable a more complete and detailed understanding of the patient for allowing a medical condition to be diagnosed.  For instance, this portion of Clawson discusses how the order in which questions are presented can depend on an age group of the patient and/or answers to previous questions which would thereby increase the reliability of the answers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first and second stimulus of Williamson to have been presented in sequence in a predetermined order that increases a reliability of the subject response data to enable a more complete and detailed understanding of the patient to be collected and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Vocal and Facial Biomarkers of Depression Based on Motor Incoordination and Timing” to Williamson et al. (“Williamson”) in view of NPL “The Distress Analysis Interview Corpous of human and computer interviews” to Gratch et al. (“Gratch”):
Regarding claim 5, Williamson discloses the computer-implemented method of claim 3, but appears to be silent regarding wherein the first stimulus is a positively valenced question, and wherein the second stimulus is a negatively valenced question.
Nevertheless, Gratch teaches (p. 3124) that it was known in the healthcare informatics art to present positively and negatively valenced questions to subjects to advantageously identify subtle indicators of psychological distress (p. 3126) which thereby increases the ability to diagnose related diseases.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first and second stimuli of the Samec/Williamson combination to have been positively and negatively valenced questions as taught by Gratch to advantageously identify subtle indicators of psychological thereby increasing the ability to diagnose related diseases and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Vocal and Facial Biomarkers of Depression Based on Motor Incoordination and Timing” to Williamson et al. (“Williamson”) in view of U.S. Patent App. Pub. No. 2019/0110754 to Rao et al. (“Rao”):
Regarding claim 11, Williamson discloses the computer-implemented method of claim 1, further including 
wherein the subject response data comprises the audio-video data (the subject response data in section “2. Audio-Video Database on page 66 is audio-video data), wherein the audio-video data includes facial movements of the subject (FAUs in section 3.4 on page 67),
wherein the first subject descriptor data object comprises a first time series indicating emotional responses of the subject based on the facial movements (the FAU time series of section 3.4 on page 67 and section 4.2 on page 68 includes various FAUs such as lip raises, brow lowers, etc., which are all emotional responses based on facial movements as facial expression-based features change with a patient’s emotional state per section 1 on page 65), 
..., and
wherein deriving the plurality of biomarkers comprises:
deriving a first biomarker based on the first time series (the predictors/biomarkers of section 5.3 on page 70 are based on the feature sets/time series such that a first predictor/biomarker is based on the first time series), and 
...
While Williamson discloses various subject descriptor data objects including respective time series of values based on segmentations of the time period (pages 66-69), discloses the first subject descriptor data object comprises a first time series indicating emotional responses of the subject based on the facial movements (as noted above), and discloses deriving first and second biomarkers based on first and second feature sets/time series (see Table 5 on page 71), Williamson appears to be silent regarding the second subject descriptor data object comprising a second time series indicating facial tremor of the subject based on the facial movements.
Nevertheless, Rao teaches ([0100] and [0121]) that it was known in the healthcare informatics art to analyze/detect changes in facial movement aspects including facial expression (which is indicative of emotional responses) and jaw tremor (facial tremor) from audio-video data of a subject, generate classifications (biomarkers) for the various aspects using diagnostic models ([0101]), and then aggregate the classifications/biomarkers to produce a final predictive diagnostic output ([0102]) to facilitate identification of new clinical indicia of disease and recognize previously unidentified combinations of symptoms to accurately diagnose a disorder where even an expert clinician would fail to do so ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the time series of the second subject descriptor data object of Williamson to indicate facial tremor of the subject based on the facial movements such that the derived second biomarker of Williamson is based on the facial tremor data as taught by Rao (where the facial tremor data is encapsulated in a second time series as already disclosed by Williamson) to facilitate identification of new clinical indicia of disease and recognize previously unidentified combinations of symptoms to accurately diagnose a disorder where even an expert clinician would fail to do so and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

Claims 14, 15, 19, 21, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Vocal and Facial Biomarkers of Depression Based on Motor Incoordination and Timing” to Williamson et al. (“Williamson”) in view of U.S. Patent App. Pub. No. 2017/0365101 to Samec et al. (“Samec”):
Regarding claim 14, Williamson discloses the computer-implemented method of claim 8, further including wherein generating the second subject descriptor data object comprises: 
extracting ... speech from the subject response data, the ... speech comprising ... words (sections 3.1-3.3 on pages 66-67 discuss assessing various speech characteristics of the subjects; to do so, their speech is extracted from the audio recordings; furthermore, speech includes words); and
...
However, Williamson appears to be silent regarding the speech being transcribed speech that includes transcribed words such that the defined time period is segmented based on the transcribed words.
Nevertheless, Samec teaches ([0582]-[0586]) that it was known in the healthcare informatics art to utilize speech recognition software to analyze recorded speech (which involves transcribing the recorded speech resulting in transcribed words) in response to stimulus words and to determine if a user accurately read or repeated the stimulus words (whereby a time period of a recording of the user’s speech is thus segmented based on the transcribed words in order to assess whether the user accurately read each word) for use in diagnosing the user with one or more medical conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the speech of Williamson to have been transcribed speech that includes transcribed words such that the defined time period is segmented based on the transcribed words as taught by Samec to increase the accuracy of determined disease severity scores and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

Regarding claim 15, Williamson discloses the computer-implemented method of claim 1 but appears to be silent regarding based on a first biomarker of the plurality of biomarkers, sending, to a controller controlling a display unit, instructions to present a particular stimulus to the subject using the display unit.
Nevertheless, Samec teaches that it was known in the healthcare informatics art to derive a biomarker (e.g., alertness level) from subject descriptor data (e.g., drowsiness, fatigue, etc.) of subject response data of a user to determine a medical condition/disease of the user ([0547]) and to display a perception aid (particular stimulus) for a user to address the medical condition/disease of the user (where the perception aid would be displayed on a display by a controller) such that the aid is based on the biomarker leading to determination of the medical condition/disease for purposes of alleviating the medical condition ([0566]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sent, to a controller controlling a display unit, instructions to present a particular stimulus to the subject using the display unit based on a first biomarker of the plurality of biomarkers in the system of Williamson as taught by Samec for purposes of alleviating the medical condition and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

Regarding claim 19, Williamson discloses the computer-implemented method of claim 1 but appears to be silent regarding based on subject data indicating a potential disease exhibited by the subject, sending, to a controller controlling a display unit, instructions to present a particular stimulus to the subject using the display unit.
Nevertheless, Samec teaches that it was known in the healthcare informatics art to derive a biomarker (e.g., alertness level) from subject descriptor data (e.g., drowsiness, fatigue, etc.) of subject response data of a user to determine a medical condition/disease of the user ([0547]) and to display a perception aid (particular stimulus) for a user to address the medical condition/disease of the user (where the perception aid would be displayed on a display by a controller) for purposes of alleviating the medical condition ([0566]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sent, to a controller controlling a display unit, instructions to present a particular stimulus to the subject using the display unit based on subject data indicating a potential disease in the system of Williamson as taught by Samec for purposes of alleviating the medical condition and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

Claim 21 is rejected in view of the Williamson/Samec combination as discussed above in relation to claim 15.

Regarding claim 27, Williamson discloses the system of claim 20, further including wherein generating the second subject descriptor data object comprises: 
extracting ... speech from the subject response data, the ... speech comprising ... words (sections 3.1-3.3 on pages 66-67 discuss assessing various speech characteristics of the subjects; to do so, their speech is extracted from the audio recordings; furthermore, speech includes words); and
...
However, Williamson appears to be silent regarding the speech being transcribed speech that includes transcribed words such that the defined time period is segmented based on the transcribed words, so that the second subject descriptor data characterizes speech content of words of the response.
Nevertheless, Samec teaches ([0582]-[0586]) that it was known in the healthcare informatics art to utilize speech recognition software to analyze recorded speech (which involves transcribing the recorded speech resulting in transcribed words which characterizes speech content of the words) in response to stimulus words and to determine if a user accurately read or repeated the stimulus words (whereby a time period of a recording of the user’s speech is thus segmented based on the transcribed words in order to assess whether the user accurately read each word) for use in diagnosing the user with one or more medical conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the speech of Williamson to have been transcribed speech that includes transcribed words such that the defined time period is segmented based on the transcribed words, so that the second subject descriptor data characterizes speech content of words of the response as taught by Samec to increase the accuracy of determined disease severity scores and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

Claim 28 is rejected in view of the Williamson/Samec combination as discussed above in relation to claim 19.

Regarding claim 29, Williamson discloses the computer-implemented method of claim 1, further including 
wherein the first segmentation comprises a segmentation based on equal-sized sets of one or more frames of the audio data or the audio-video data (sections 3.2 and 3.3 on pages 66-67 discuss computing frequencies ever 10 or 40 ms, where each respective 10 or 40 ms segment is a frame and where the frames are equal sizes), and 
...
However, Williamson appears to be silent regarding wherein the second segmentation comprises a segmentation based on words or phrases of the response.
Nevertheless, Samec teaches ([0582]-[0586]) that it was known in the healthcare informatics art to utilize speech recognition software to analyze recorded speech (which involves transcribing the recorded speech resulting in transcribed words which characterizes speech content of the words) in response to stimulus words and to determine if a user accurately read or repeated the stimulus words (whereby a time period of a recording of the user’s speech is thus segmented based on the transcribed words in order to assess whether the user accurately read each word) for use in diagnosing the user with one or more medical conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second segmentation of Williamson to include a segmentation based on words or phrases of the response as taught by Samec to increase the accuracy of determined disease severity scores and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Vocal and Facial Biomarkers of Depression Based on Motor Incoordination and Timing” to Williamson et al. (“Williamson”)  in view of U.S. Patent App. Pub. No. 2012/0316897 to Hanina et al. (“Hanina”):
Regarding claim 16, Williamson discloses the computer-implemented method of claim 1 but appears to be silent regarding wherein the stimulus comprise an instruction to the subject to take a medication, and wherein the subject response data comprises video data showing the subject taking the medication.
Nevertheless, Hanina teaches ([0017] and [0048]-[0050]) that it was known in the healthcare informatics art to instruct patients to take medications and record the patients taking the medication to advantageously provide insight into progression of disease states and notification of acute or gradual responses to medications thus resulting in appropriate action being taken by the system regarding intervention, automatically, through a healthcare provider, or other intervention as appropriate ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the stimulus of Williamson to have included an instruction to the subject to take a medication whereby the subject response data comprises video data showing the subject taking the medication as taught by Hanina to advantageously provide insight into progression of disease states and notification of acute or gradual responses to medications thus resulting in appropriate action being taken by the system regarding intervention, automatically, through a healthcare provider, or other intervention as appropriate and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Vocal and Facial Biomarkers of Depression Based on Motor Incoordination and Timing” to Williamson et al. (“Williamson”)  in view of U.S. Patent App. Pub. No. 2013/0266925 to Nunamaker, Jr. et al. (“Nunamaker”):
Regarding claim 31, Williamson discloses the computer-implemented method of claim 1 and discloses generating various subject descriptor data objects from audio data including, inter alia, HNR and pitch (pages 66-67) but appears to be silent regarding based on the first subject descriptor data object and the second subject descriptor data object, identifying an untruthful response in the response.
Nevertheless, Nunamaker teaches that it was known in the speech analysis art to classify a user response as untruthful based on properties such as a pitch and HNR of the user’s speech.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified an untruthful response in the response based on the first subject descriptor data object and the second subject descriptor data object in the system of Williamson as taught by Nunamaker to assess an accuracy of the outputted disease severity level of Williamson and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686